DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-24
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a


Claim Objections
Claim(s) 5-8, 13-16, 21-24, are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim(s) 3, 11, 19.  See MPEP § 608.01(n).  Accordingly, the claim(s) 5-8, 13-16, 21-24, not been further treated on the merits.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (EP3419200A1) to (Fraunhofer) in view of (US PGPUB 20110016482) to (Tidwell).
Regarding claim(s) 1, Fraunhofer teach a method, comprising: receiving, by a data processing system, at a first time, a request for content to broadcast, the request identifying a content publisher; obtaining, by the data processing system, cluster data of the content publisher corresponding to the first time, the cluster data identifying content selection metrics based on predicted characteristics of a cluster of the content publisher corresponding to the first time, and subset to select the content to broadcast; determining, by the data processing system, from a plurality of content terns, a subset of content items, each content item of the subset of content items having cluster filtering criteria that satisfy the content selection metrics: selecting by the data processing system, based on the content selection metrics and the cluster filtering criteria of each content item of the subset of content items, and transmitting, by the data processing system, to the content publisher, data identifying the order of the content items, the content publisher using the order to broadcast each content item included in the subset of content items. (Fig. 10-11, P. 46, 48, 83-89, 96, 108, 107-109, 112-113, 115 content and advertisement decisions 1010, broadcaster, channel operator, cable operator, panel predictor, channel programming 1012, TV programming)
Fraunhofer fail to specifically teach ranking, subset of content items to create an order of content items included in subset of content items. 
Tidwell teach ranking, subset of content items to create an order of content items included in subset of content items. (P. 8, 15-37, 23-24, 116, 164)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fraunhofer by ranking, subset of content items to create an order of content items included in subset of content items as taught by Tidwell in order to provider better targeted insertions based on the audience characteristics.

Regarding claim(s) 2, 10, 18, Fraunhofer in view of Tidwell teach The method, the system, The non-transitory computer readable medium, instructions configured to cause the one or more processors, the cluster data, the candidate cluster information.
Fraunhofer further teach receive candidate cluster information: and update cluster data using candidate cluster information. (P. 116, dynamically updating with real-time feedback to trigger content program element to select at least one advertising element)

Regarding claim(s) 3, 11, 19, Fraunhofer in view of Tidwell teach The method, the system, The non-transitory computer readable medium, instructions configured to cause the one or more processors, the cluster data, the candidate cluster information, the content publisher, the content selection metrics.
Fraunhofer further teach receive content information from content publisher;
access each content item of the plurality of content items to determine the respective cluster filtering criteria; compare each of the respective cluster filtering criteria to the cluster data to determine that the cluster filtering criteria satisfies the content selection metrics; and
select the respective content item to be included in the subset of content items responsive to the determination that the cluster filtering criteria satisfies the content selection metrics. (P. 40, 80, measured metrics and metadata)

Regarding claim(s) 4, 12, 20, Fraunhofer in view of Tidwell teach The method, the system, The non-transitory computer readable medium, instructions configured to cause the one or more processors, the filtered set of content items, the subset of content items, the content selection metrics, 
Fraunhofer further teach compare respective duration value associated with each of the plurality of content items to a duration threshold to create a filtered set of content items: and determine, from the filtered set of content items, the subset of content items, each content item of the subset of content items having cluster filtering criteria that satisfies the content selection metrics. (P. 48)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421